                       Case: 1:18-cr-00319 Document #: 84 Filed: 08/02/19 Page 1 of 7 PageID #:1007




                                       UNITED STATES DISTRICT COURT
                                                               Northem District of Illinois


                   UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                              v.

                            LIANGFU HUANG                                         Case Number:             l:18-CR-00319(l)

                                                                                  USM Number:              53189-424



                                                                                  Marty Basu
                                                                                  Defendant's Aftomey


THE DEFENDANT:
I        pleaded guilty to count(s)   I (one) of the Information.
E    pleaded nolo contendere to count(s) which was accepted by the coun.
E    was found guilty on     count(s) after a plea of not guilty.
The defendant is adjudicated guilty ofthese offenses:
    Title & Section / Nature of Offense                                                                 Offense Ended                  Count
    2I   :844A:Cp.M Controlled Substance - Possession                                                   05/30/201 8                    I




The defendant is sentenced as provided in pages 2 through 7 ofthis judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

E the        defendant has been found not guilty on count(s)

E Count(s)           dismissed on the motion of the United States.

It is ordered that the defendant must notiff the United    States Attorney for this District within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notiff the court and United States Attorney of material changes in econonric circumstances.




                                                                                                                      United States District Judge

                                                                                     Name and Title of Judge
                          Case: 1:18-cr-00319 Document #: 84 Filed: 08/02/19 Page 2 of 7 PageID #:1008
ILND 2458 (Rev. 05/06/2019) Judgment in a Criminal Case
Sheet 4   -   Probation                                                                                                                      Judgment   -   Page 2 of 7

DEFENDANT: LIANGFU HUANG
CASE NUMBER: I : l8-CR-003 l9(1)

                          MANDATORY CONDITIONS OF PROBATION PURSUANT TO 18 U.S.C                                                          $ 3563(a)
  The defendant shall be on probation for a term of                 I (one) year   as   to Count   I (One) of the Information.   The court imposes those conditions
                                                                      identified by checkmarks below:

The defendant shall, during the term of probation:
 X       (l) not commit another Federal, State, or local crime during the term of probation.
 n       Q) for a felony,
                          tr
                      pay restitution in the amount of       to :.......:..ii.+f..
                          tr     perform community service at the discretion of the probation officer; OR
                          n      the court declines to impose this requirement due to the following extraordinary circumstances:
                                     tr       because it has imposed a fine.
                                     tr       due to the following circumstances that render this condition plainly unreasonable:
                                                 "1|
                                                       ",;
 X              (3)       not unlawfully possess a controlled substance.
 !              (4)       attend a public, private, or private nonprofit offender rehabilitation program that has been approved by the court, ifan
                          approved program is readily available within a 5O-mile radius of the legal residence of the defendant. [Use for a first
                          conviction of a domestic violence crime, as defined in $3561(b).]
 n              (5)       refrain from any unlawful use of a controlled substance AND submit to one drug test within 15 days of release on
                          probation and up to 104 periodic tests thereafter for use of a controlled substance. (This mandatory condition may be
                          ameliorated or suspended by the court for any defendant if reliable sentencing information indicates a low risk of
                          future substance abuse by the defendant.)
 tr             (6)       make restitution AND pay the assessment imposed. (See special conditions.)
 n              O         notifu the court of any material change in the defendant's economic circumstances that might affect the defendant's
                          ability to pay restitution, fines, or special assessments.
 tr             (8)       register and comply with all requirements of the Sex Offender Registration and Notification Act (42 U.S.C. g 16913).
 n              (9)       cooperate in the collection of a DNA sample if the collection of such a sample is required by law.
 X              (10)      ifafineisimposed,paythefineoradheretothecourt-establishedschedule. (Seespecialconditions.)

                   DISCRETIONARY CONDITIONS OF PROBATTON PURSUANT TO 18 U.S.C                                                               g 3563(b)

Discretionary Conditions.- The court orders that the defendant abide by the following conditions during the term of probation, because
such conditions are reasonably related to the factors set forth in $ 3553(aXl) and (a)@) and are reasonably necessary for the purposes
indicated in $ 3553(aX2). The court imposes those conditions identified by checkmarks below:

During the term of probation:
 X (l)             you shall provide financial support to any dependents iffinancially able.

 tr Q)             you shall make restitution to a victim of the offense under $ 3556 (but not subject to the limitation of g 3663(a) or
                    g 3663A(cXlXA)).

 tr (3)            you shall give to the victims of the offense the notice ordered pursuant to the provisions of $    as follows: E,
 tr (4)            you shall seek, and work conscientiously at, lawful employment or, if you are not gainfully employed, you shall pursue
                   conscientiously a course of study or vocational training that will equip you for employment.

 tr (5)            you shall refrain from engaging in the following occupation, business, or profession bearing a reasonably direct relationship
                   to the conduct constituting the offense, or engage in the following specified occupation, business, or profession only to a
                   stated degree or under stated circumstances; (ifchecked yes, please indicate restriction(s)) .

 X (6)             you shall not knowingly meet or communicate with any person whom you know to be engaged, or planning
                   to be engaged, in criminal activity and shall not:
                     tr  visit the following type of places:
                     tr  knowingly meet or communicate with the following persons:
 tr O               you shall refrain from   E    any or     E   excessive use ofalcohol (defined as       E   having a blood alcohol concentration greater
                   than 0.08); or   E      , or any use of a narcotic drug or other controlled substance, as defined in $ 102 of the Controlled
                   Substances Act @U.S.C. $ 802), without a prescription by a licensed medical practitioner.
 A (8)             you shall refrain from possessing a firearm, destructive device, or other dangerous weapon.
                           Case: 1:18-cr-00319 Document #: 84 Filed: 08/02/19 Page 3 of 7 PageID #:1009
ILND 2458 (Rev. 05/06/2019) Judgment in a Criminal Case
Sheet 4   -   Probation                                                                                                                   Judgment   -   Page 3 of 7

DEFENDANT: LIANGFU HUANG
CASE NUMBER: I : 18-CR-003 l9(l)
 tr (9) tr                   you shall participate, at the direction of a probation offrcer, in a substance abuse treatment program, which may
                             include urine testing up to a maximum of 104 tests per year.
                      tr    you shall participate, at the direction of a probation officer, in a mental health treatment program, and shall take
                            any medications prescribed by the mental health treatment provider
                      tr    you shall participate, at the direction ofa probation officer, in medical care; (ifchecked yes, please specify:
                                   .)
 tr       (10)      (intermittent confinement): you shall remain in the custody of the Bureau of Prisons during nights, weekends, or other
                    intervals of time,  totaling       [no more than the lesser of one year or the term of imprisonment authorized for the
                    offense], during the first year ofthe term ofprobation.

 tr       (l   l)   (community confinement): you shall reside at or participate in the program of a community corrections facility (including                          a
                    facility maintained or under contract to the Bureau of Prisons) for all or part of the term of probation, as follows
 X 02) you shall work in community                  service for 120 hours at a substance abuse rehab facility in Chicago, Waukegan or Evanston.
                    This condition shall be satisfied in the first six months of the probation term. The defendant shall report to the Court on
                    February 4,2020, at l0:00 am, in order to inform the court of what the defendant learned from his community service
                    hours and how addiction to controlled substances.impacts people's lives.
                                                                          --                                                                     '
 tr (13)            you shall reside in the following place or area:         , or refrain from residing in a specified place or area:    .



 X (14)              you shall refrain from knowingly leaving the federaljudicial district where you are being supervised, unless
                    granted permission to leave by the court or a probation officer. The geographic area of the Northern District of
                    Illinois currently consists of the Illinois counties of Cook, DuPage, Grundy, Kane, Kendall, Lake, LaSalle, Will,
                    Boone, Carroll, DeKalb, Jo Daviess, Lee, McHenry, Ogle, Stephenson, Whiteside, and Winnebago. The defendant
                    must seek permission by the Court for all travel outside of the Northern Dishict of Illinois. For the first six months,
                    the defendant shall not request permission to havel to China unless it is an emergency.
 tr (l 5)           you shall report to a probation officer as directed by the court or a probation officer.

 A (16) X                    you shall permit a probation officer to visit you    I   at any reasonable time   or   E   as   specified:
                              E   at home                  E   at work                E   at school                 I   at a community service location
                              X   other reasonable location specified by a probation officer.
                      X permit confiscation of any contraband observed in plain view of the probation officer. You will meet with
                        your probation officer at an agreed upon location, every month for the first six months of your probation,
 A        (17) you shall noti$, a probation officer within 72 hours, after becoming aware of any change in residence, employer, or
               workplace and, absent constitutional or other legal privilege, answer inquiries by a probation officer. You shall answer
               truthfully any inquiries by a probation officer, subject to any constitutional or other legal privilege.
 A        (18) you shall notiry a probation officer promptly, withinT2 hours, if arrested or questioned by a law enforcement officer.
 tr       (19) (home confinement)
                    tr      (a)(i) (home incarceration) for a period of   months, you are restricted to your residence at all times except for
                            medical necessities and court appearances -or other activities specifically approved by the court.
                    tr      (a)(ii) (home detention) for a period of  months, you are restricted to your residence at all times except for
                                                                   - medical, substance abuse, or mental health treatment; attorney visits;
                            employment; education; religious services;
                            court appearances; coult-ordered obligations; or other activities pre-approved by the probation officer.
                    tr      (aXiii) (curfew) for   a   period of   months, you are restricted to your residence every day
                    tr                                      -
                            from the times directed by the probation officer; or E from _       to    _.
                    tr      @) your compliance with this condition, as well as other court-imposed conditions of supervision, shall be
                            monitored by a form of location monitoring technology selected at the discretion of the probation officer, and you
                            shall abide by all technology requirements.
                    tr     (c) you shall pay all or part of the cost of the location monitoring, at the daily contractual rate, if you are financially
                           able to do so.
 tr       Q0)       you shall comply with the terms of any court order or order of an administrative process pursuant to the law of a State, the
                    District of Columbia, or any other possession or territory of the United States, requiring payments by you for the support
                    and maintenance of a child or of a child and the parent with whom the child is living.

tr        Ql)       (deportation): you shall be ordered deported by a United States district court, or United States magistrate judge, pursuant to
                    a stipulation entered into by you and the United States under $ 23S(dX5) of the Immigration and Nationality Act, except
                    that, in the absence of a stipulation, the United States district court or a United States magistrate judge may order
                    deportation as a condition ofprobation, if, after notice and hearing pursuant to such section, the Attorney General
                    demonstrates by clear and convincing evidence that the alien is deportable.
                          Case: 1:18-cr-00319 Document #: 84 Filed: 08/02/19 Page 4 of 7 PageID #:1010
ILND 2458 (Rev. 05/06/2019) Judgment in a Criminal Case
Sheet 4   -   Probation                                                                                                         Judgment   -   Page 4 of 7

DEFENDANT: LIANGFU HUANG
CASE NUMBER: I : l8-CR-003 l9(1)
 X            Q2)   you shall satisfu such other special conditions as ordered below.

 tr           Q3)   You shall submit your person, property, house, residence, vehicle, papers [computers (as defined in l8 U.S.C. 1030(e)(1)),
                    other electronic communications or data storage devices or media,] or office, to a search conducted by a United States
                    Probation Officer(s). Failure to submit to a search may be grounds for revocation of release. You shall warn any other
                    occupants that the premises may be subject to searches pursuant to this condition. An officer(s) may conduct a search
                    pursuant to this condition only when reasonable suspicion exists that you have violated a condition ofyour supervision and
                    that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
                    reasonable manner.
 tr           Q4)   other:


                          SPECIAL CONDITIONS OF PROBATTON PURSUANT TO 18 U.S.C. 3s63(b)(22)
The court imposes those conditions identified by checkmarks below:
During the term of probation:

 tr       (1)       if you have not obtained a high school diploma or equivalent, you shall participate in a General Educational Development
                    (GED) preparation course and seek to obtain a GED within the first year of supervision.

 tr       Q)        you shall participate in an approved job skill-training program at the direction of a probation officer within the first 60 days
                    of placement on supervision.

 tr       (3)       if unemployed after the first 60 days of supervision, or if unemployed for 60 days after termination or lay-off from
                    employment, you shall perform at least 20 hours of community service per week at the direction of the U.S. Probation
                    Office until gainfully employed. The amount of community service shall not exceed            hours.
 tr       (4)       you shall not maintain employment where you have access to other individual's personal information, including, but not
                    limited to, Social Security numbers and credit card numbers (or money) unless approved by a probation officer.

 tr       (5)       you shall not incur new credit charges or open additional lines ofcredit without the approval ofa probation off,rcer unless
                    you are in compliance with the financial obligations imposed by this judgment.

 tr       (6)       you shall provide a probation officer with access to any requested financial information necessary to monitor compliance
                    with other conditions or of probation.
 tr       O         within 72 hours of any significant change in your economic circumstances that might affect your ability to pay
                    restitution, fines, or special assessments, you must noti$ the probation officer of the change.
 n        (8)       you shall file accurate income tax returns and pay all taxes, interest, and penalties as required by law.

 n        (9)        you shall participate in a sex offender treatment program. The specific program and provider will be determined by a
                     probation officer. You shall comply with all recommended treatment which may include psychological and
                     physiological testing. You shall maintain use of all prescribed medications.
                      tr You shall comply with the requirements of the Computer and Internet Monitoring Program as administered by the
                             United States Probation Office. You shall consent to the installation of computer monitoring software on all
                             identified computers to which you have access and to which the probation officer has legitimate access by right or
                             consent. The software may restrict and/or record any and all activity on the computer, including the capture of
                            keystrokes, application information, Internet use history, email correspondence, and chat conversations. A notice
                            will be placed on the computer at the time of installation to warn others of the existence of the monitoring
                             software. You shall not remove, tamper with, reverse engineer, or in any way circumvent the software.
                      tr The cost of the monitoring shall be paid by you at the monthly contractual rate, if you are financially able, subject
                            to satisfaction of other financial obligations imposed by this judgment.
                      tr You shall not possess or use at any location (including your place of employment), any computer, external storage
                            device, or any device with access to the Internet or any online computer service without the prior approval of a
                            probation officer. This includes any Internet service provider, bulletin board system, or any other public or private
                            network or email system
                      tr You shall not possess any device that could be used for covert photography without the prior approval ofa
                            probation officer.
                      tr You shall not view or possess child pornography. If the treatment provider determines that exposure to other
                            sexually stimulating material may be detrimental to the treatment process, or that additional conditions are likely
                            to assist the treatment process, such proposed conditions shall be promptly presented to the court, for a
                            determination, pursuant to 18 U.S.C. S 3583(eX2), regarding whether to enlarge or otherwise modifu the
                            conditions of supervision to include conditions consistent with the recommendations of the treatment provider.
                              Case: 1:18-cr-00319 Document #: 84 Filed: 08/02/19 Page 5 of 7 PageID #:1011
ILND 2458 (Rev. 05/06/2019) Judgment in a Criminal Case
Sheet 4   -   Probation                                                                                                             Judgment-Pase 5 of7
DEFENDANT: LIANGFU HUANG
CASE NUMBER: 1: 18-CR-003 19(l)
                           tr     You shall not, without the approval of a probation officer and treatment provider, engage in activities that will put
                                 you in unsupervised private contact with any person under the age of 18, and you shall not knowingly visit
                                  locations where persons under the age of l8 regularly congregate, including parks, schools, school bus stops,
                                  playgrounds, and childcare facilities. This condition does not apply to contact in the course of normal
                                  commercial business or unintentional incidental
                           tr This condition does not apply to your family members: "ortu"t....,,,,,,,,,,.,,,,,,0,,,
                                                                                                             ] [Names]
                           tr Your employnent shall be restricted to the judicial district and division where you reside or are supervised, unless
                                 approval is granted by a probation officer. Prior to accepting any form of employment, you shall seek the
                                 approval of a probation officer, in order to allow the probation officer the opportunity to assess the level of risk to
                                 the community you will pose if employed in a particular capacity. You shall not participate in any volunteer
                                 activity that may cause you to come into direct contact with children except under circumstances approved in
                                 advance by a probation officer and treatment provider.
                           tr You shall provide the probation officer with copies of your telephone bills, all credit card statements/receipts, and
                                 any other financial information requested.
                           tr You shall comply with all state and local laws pertaining to convicted sex offenders, including such laws that
                                 impose restrictions beyond those set forth in this order.
 tr       (10)            you shall pay to the Clerk of the Court any financial obligation.



 tr       (   I   I   )   You shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the
                          permission of the court.
 tr (12)                  you shall pay to the Clerk of the Court$$        as repayment to the United States of governm,e-nt funds you received
                          during the investigation of this offense. (The Clerk of the Court shall remit the funds to I t. (include Agency and
                          Address),."_
 tr       (13) Other:::=,iffi
                   Case: 1:18-cr-00319 Document #: 84 Filed: 08/02/19 Page 6 of 7 PageID #:1012
ILND 2458 (Rev. 05/06/2019) Judgment in   a   Criminal Case
Sheet 5 - Criminal Monetary Penalties                                                                                                 Judgment   -   Page 6 of 7

DEFENDANT: LIANGFU HUANG
CASE NUMBER: l: 18-CR-003 l9(1)
                                                  CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                                     Assessment             IVTA Assessmenf*                            Fine                     Restitution
 TOTALS                                                       s25.00                        $.00                  $9.500.00                                $.00



 tl    The determination of restitution is deferred until  . An Amended Judgment in a Criminal Case (Ao 245C) will be entered after such
       determination.
 tr    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
       otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. S 3664(i), all nonfederal
       victims must be paid before the United States is paid.




      D          Restitution amount ordered pursuant to plea agreement $

      tr         The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or flne is paid in full
                 before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. $ 3612(f). Allof the payment options on Sheet
                 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. $ 3612(9).
      tr         The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                 D               the interest requirement is waived for the

                 tr              the interest requirement for the                    is modified as follows:

      tr         The defendant's non-exempt assets,              if any,   are subject to immediate execution to satisry any outstanding restitution or fine
                 obligations.

      * Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
      * Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and l13A of Title                     18 for offenses committed
      on or after September 13,1994, but before April23,1996.
                     Case: 1:18-cr-00319 Document #: 84 Filed: 08/02/19 Page 7 of 7 PageID #:1013
ILND 2458 (Rev. 05/06/2019) Judgment in a Criminal Case
Sheet 7 - Denial ofFederal Benefits                                                                                                      Judgment   -   Page 7 of 7

DEFENDANT: LIANGFU HUANG
CASE NUMBER: l:18-CR-003 l9(1)
                                                          SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:


A       X       Lump sum payment of $25.00 due immediately.

                tr           balance due not later   than       , or

                tr           balance due in accordance with    E C, E D, E E, or E          F below; or


Btr             Payment to begin immediately (may be combined with               tr   C,   E D, or E   F below); or

Ctr                  equal (e.g. weekly, monthly, quarterly) installments of $
                Payment in                                                                                     over a period of        (e.g., months or    years),to
                commence (e.g., 30 or 60 days) after the date of this judgment; or
        tr      Pa).,rnent   in   equal      (e.g. weekly, monthly, quarterly) installments of         $  over a period of            (e.g., months or     years),to
                commence              (e.g., 30 or 60 days) after release   from imprisonment to a term of supervision; or

        tr      Payment during the term of supervised release will commence within           (e.g., 30 or 60 days) after release from imprisonment.
                The court will set the pal,rnent plan based on an assessment of the defendant's ability to pay atthat time; or


        tr      Special instructions regarding the payment of criminal monetary penalties:



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

tr     Joint and Several

Case   Number                                        Total Amount                     Joint and Several               Corresponding Payee,   if
Defendant and Co-Defendant Names                                                      Amount                          Appropriate
(including defendant number)

**See above for Defendant and Co-Defendant Names and Case Numbers (including
                                                                             defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.**

tr     The defendant shall paythe cost ofprosecution.


D      The defendant shall pay the following court cost(s):


tr     The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
